Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed October 5, 2022, with respect to the rejection(s) of claim(s) 1, 6-9, 11, 13-15, 18, 19, 21, 22, and 24-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Hoogland, regarding the limitation of first and third flat surfaces depending downwardly from opposite sides of a second flat surface of the three flat surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,957,497 to Hoogland et al. in view of U.S. Patent No. 7,651,497 to Michelson.
As to Claim 1, Hoogland discloses a bone plate (10, Figs. 1-3). The bone plate (10) comprises an upper surface defined by at least two substantially flat surfaces and a bone contacting surface defined by three flat surfaces intersecting each other at a first angle (see annotated Fig. 3, below). The three flat surfaces that comprises the bone contacting surfaces intersect each other at respective interfaces that extend in a longitudinal direction of the bone plate (Fig. 1) such that a first (of 14) and third (of 15) flat surfaces depending downwardly from opposite sides of a second flat surface (of 16) of the three flat surfaces (seen in cross section of Fig. 3, Col. 3, Lines 63-69 – Col. 4, Lines 1-21).

    PNG
    media_image1.png
    338
    461
    media_image1.png
    Greyscale

As to Claim 24, Hoogland discloses a bone plate wherein the at least two flat surfaces include three flat surfaces and only three flat surfaces (see Fig. 3, above).
As to Claims 1, 21, 22, and 24, Hoogland discloses the claimed invention except for wherein the upper and bone contacting surfaces are flat, and intersect each other at angles, wherein the at least two flat surfaces that comprise the bone contacting surface are each planar in two orthogonal planes, wherein the two orthogonal planes include a cranial- caudal plane and a medial-lateral plane
Michelson discloses a bone plating system (960’, Fig. 69B, Fig. 70D) including at least two flat surfaces that comprise the bone contacting surfaces that intersect each other at an interface that extends in a longitudinal direction of the bone plate (two flat bone contacting surfaces intersecting at an interface seen in end view of plate in Fig. 70D, Col. 23, Lines 14-21). The at least two flat surfaces that comprise the bone contacting surface are each planar in two orthogonal planes (seen in Fig 70D). The two orthogonal planes include a cranial- caudal plane and a medial-lateral plane (Fig. 70D, Col. 23, Lines 14-21) in order to fit the surface configuration of the bone to which the plate is applied (Col. 23, Lines 14-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Hoogland with the angle intersection modification of Michelson in order to fit the surface configuration of the bone to which the plate is applied.

Claims 6-9, 11, 13, 14, 18, 19, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U. U.S. Patent No. 4,957,497 to Hoogland et al.in view of U.S. Patent No. 7,651,497 to Michelson in view of U.S. Patent No. 7,862,597 to Gause et al.
As to Claim 13, Hoogland discloses a bone plate (10, Figs. 1-3). The bone plate (10) comprises an upper surface defined by at least two substantially flat surfaces and a bone contacting surface defined by three flat surfaces intersecting each other at a first angle (see annotated Fig. 3, above). A channel (16) extends along a length of the plate, a width extending transverse to the length of the plate, the length of the channel being greater than the width (seen in Fig. 1, Col. 4, Lines 7-21). The plate comprises at least two bone screw holes (17). The three flat surfaces that comprises the bone contacting surfaces intersect each other at respective interfaces that extend in a longitudinal direction of the bone plate (Fig. 1) such that a first (of 14) and third (of 15) flat surfaces depending downwardly from opposite sides of a second flat surface (of 16) of the three flat surfaces (seen in cross section of Fig. 3, Col. 3, Lines 63-69 – Col. 4, Lines 1-21).
As to Claim 25, Hoogland discloses a bone plate wherein the channel (16) extends along the entire length of the plate (seen in Fig. 1, Col. 4, Lines 7-21).
As to Claim 27, Hoogland discloses a bone plate wherein the channel (16) includes first and second flat surfaces, the first and second flat surfaces intersecting each other at an angle (channels surfaces seen in Fig. 3).
As to Claims 6-9, 11, 13, 14, 18, 19, and 25-28, Hoogland discloses the claimed invention except for wherein the first and second, and first and third flat upper and bone contacting surfaces intersect each other at a first interface extending in a longitudinal direction, the plate further comprises two bone screw holes and two blocker holes, a countersink extending between and at least partially surrounding the blocker hole, wherein the countersink is defined by a channel extending along length of the plate, the length of the channel being greater than the width, the plater further comprising two bone screw holes, a blocker hole disposed between the two bone screw holes and a blocker disposed in the blocker hole, wherein the bone plate is an anterior cervical plate having first and second bone screw holes for introducing first and second bone screws into two vertebrae, wherein the blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes, wherein a window is situated between the first and second blocker holes and intersects the channel, wherein the channel includes a plurality of blocker holes each positioned adjacent to a pair of screw holes.  
Michelson discloses a bone plating system (960’, Fig. 69B, Fig. 70D) wherein the flat surfaces that comprise the bone contacting surfaces and upper surfaces intersect each other at an interface that extends in a longitudinal direction of the bone plate (flat bone contacting and upper surfaces intersecting at an interface seen in end view of plate in Fig. 70D, Col. 23, Lines 14-21) in order to fit the surface configuration of the bone to which the plate is applied (Col. 23, Lines 14-21)
Gause discloses a bone plating system (Fig. 3) wherein a plate (22) comprises two bone screw holes (70, 71) and two blocker holes (92), a countersink (90) extending between and at least partially surrounding the blocker holes (Fig. 3, Col. 7, Lines 32-54), wherein the countersink is defined by a channel extending along length of the plate (seen in Figs. 16 and 17, countersinks 90 extend through openings 60), the length of the channel being greater than the width (Figs. 16 and 17). The plate further comprises two bone screw holes (70, 71), a blocker hole (92) disposed between the two bone screw holes (Fig. 3) and a blocker (26) disposed in the blocker hole (Col. 4, Lines 14-29). The bone plate is an anterior cervical plate having first and second bone screw holes for introducing first and second bone screws into two vertebrae (Col. 3, Lines 47-60). The blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes (first position with no blocker in place, second position with blocker in place, Col. 7, Lines 32-54). A window (60) is situated between the first and second blocker holes (92) and intersects the channel (seen in Figs. 16 and 17, countersinks 90 extend through openings 60). The channel includes a plurality of blocker holes (at 56) each positioned adjacent to a pair of screw holes (Col. 5, Lines 10-22) in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system (Col. 7, Lines 32-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Hoogland with the bone contacting surface orientation arrangement modification of Michelson in order to fit the surface configuration of the bone to which the plate is applied, and with the blocking hole modification of Gause in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system.

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U. U.S. Patent No. 4,957,497 to Hoogland et al.in view of U.S. Patent No. 7,651,497 to Michelson in view of U.S. Patent No. 7,862,597 to Gause et al. in view of U.S. Patent No. 2,443,363 to Townsend et al.
As to Claims 15 and 29, Hoogland, Michelson, and Gause disclose the claimed invention except for wherein the upper surface includes five flat surfaces and the bone contacting surface includes five flat surfaces, and wherein the lower surface includes a fourth flat surface intersecting the third flat surface at an interface that extends in a transverse direction perpendicular to the longitudinal direction.
	Townsend discloses a bone plating system (Figs. 1-4) wherein the upper surface includes five flat surfaces and the bone contacting surface includes five flat surfaces (see Fig 3, below), and wherein the lower surface includes a fourth flat surface intersecting the third flat surface at an interface that extends in a transverse direction perpendicular to the longitudinal direction (see Fig 3, below, Col. 1, Lines 13-33) in order to allow for bone growth between the plate and target bone (Col. 2, Lines 5-13).

    PNG
    media_image2.png
    204
    277
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Hoogland, Michelson, and Gause with the surface modification of Townsend in order to allow for bone growth between the plate and target bone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775